                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                § Case No. 3:17-CV-2760-N
                                                  §
MGA MEDICAL EQUIPMENT, INC.,                      §
                                                  §
               Defendant.                         §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated January 2, 2019. The Court has

reviewed the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Default Judgment against

Defendant MGA Medical Equipment, Inc. (“MGA”) is GRANTED, and the Court orders that

Plaintiff recovers from MGA the sum of $9,287.10, plus additional pre-judgment interests of $1.94

per day after February 3, 2017, to the date of judgment, along with its costs of suit, and that this

judgment shall accrue interest at the legal post-judgment interest rate.

       SO ORDERED, this 11th day of February, 2019.




                                      ______________________________________
                                      DAVID C. GODBEY
                                      UNITED STATES DISTRICT JUDGE
